U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 814-00724 MORRIS BUSINESS DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 33-0795854 (I.R.S. Employer Identification No.) 413 Avenue G, #1 Redondo Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 493-2244 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o Noo Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 13, 2009, there were 13,000,000 shares of common stock, par value $0.001, issued and outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4 Controls and Procedures 22 PART II – OTHER INFORMATION 22 ITEM 1 Legal proceedings 22 ITEM 1A Risk Factors 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3 Defaults Upon Senior Securities 23 ITEM 4 Submission of Matters to a Vote of Security Holders 23 ITEM 5 Other Information 23 ITEM 6 Exhibits 23 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company’s future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1Financial Statements Balance Sheets June 30, 2010 (Unaudited) and March 31, 2010 4 Statements of Operations for the Three Month Periods Ended June 30, 2010, 2009 and 2008 (Unaudited) 5 Statements of Cash Flows for the Three Month Periods Ended June 30, 2010, 2009 and 2008 (Unaudited) 6 Notes to Unaudited Financial Statements 7 3 MORRIS BUSINESS DEVELOPMENT COMPANY (Formerly known as Electronic Media Central Corporation) BALANCE SHEETS (Unaudited) June 30, 2010 March 31, 2010 ASSETS CURRENT ASSETS Marketable securities $ $ Cash - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable & accrued expenses $ $ Notes payable - related parties Due to officer Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 40,000,000 shares authorized; 13,000,000 shares issued and outstanding Additional paid in capital Accumulated deficit (892,862 ) (884,303 ) Accumulated other comprehensive income (8,750 ) (8,750 ) Total stockholders' deficit (411,346 ) (402,787 ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements 4 MORRIS BUSINESS DEVELOPMENT COMPANY (Formerly known as Electronic Media Central Corporation) STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED JUNE 30, 2010, 2 (Unaudited) Net revenues $ - $ - $ Cost of revenues - - Gross profit - - Operating expenses Professional fees Salaries and related expenses - - Consulting fees paid to related party Other 17 Total operating expenses Loss from operations ) ) ) Other income (expense) Other income - - - Interest expense ) ) ) Beneficial conversion expense - - Total other expense ) ) ) Loss before income taxes ) ) ) Provision for income taxes Net loss $ ) $ ) $ ) Basic and diluted weighted average number of common stock outstanding Basic and diluted net loss per share $ ) $ ) $ ) Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive The accompanying notes are an integral part of these unaudited financial statements 5 MORRIS BUSINESS DEVELOPMENT COMPANY (Formerly known as Electronic Media Central Corporation) STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED JUNE 30, 2010, 2009,, AND 2008 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Related party note payable issued for office expense - - 300- Capital contribution - - 3,999- Beneficial conversion expense - - 415,000- Decrease (Increase) in accounts receivable - - ) Increase (Decrease) in accounts payable and accrued expenses (15,502 ) ) Net cash provided by (used in) operating activities ) (600 ) ) CASH FLOWS FROM FINANCING ACTIVITIES Decrease (Increase) in receivables from related party ) (900 ) ) Increase (decrease) in due to notes payables - Increase (decrease) in due to officer - - Increase (decrease) in due to affiliates - - 220- Net cash provided by (used in) financing activities (27,177 ) ) NET INCREASE IN CASH & CASH EQUIVALENTS 848- - CASH & CASH EQUIVALENTS, BEGINNING BALANCE - - CASH & CASH EQUIVALENTS, ENDING BALANCE $
